                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CHARLES W. EDEN,                              )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )          Case No. CIV-19-771-SLP
                                              )
KATHY STOKER et al.,                          )
                                              )
              Defendants.                     )

                                        ORDER

       Plaintiff Charles W. Eden filed this 42 U.S.C. § 1983 suit against Defendants Kathy

Stoker and Terry Ingmire. See Compl., Doc. No. 1. Pursuant to 28 U.S.C. § 636, United

States Magistrate Judge Gary M. Purcell issued a Report and Recommendation [Doc. No.

11], in which he recommended that Plaintiff’s Complaint be dismissed without prejudice

due to Plaintiff’s failure to pay the required filing fee or to comply with the orders issued

by Judge Purcell to complete his in forma pauperis motions. See R. & R., Doc. No. 11.

Plaintiff thereafter filed what the Court construes as his Objection [Doc. No. 13] to the

R. & R.

       The Court reviews de novo those portions of the R. & R. to which Plaintiff made

specific objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). Having done so,

the Court finds that Judge Purcell’s R. & R. should be adopted in full. While Plaintiff

provides some of the information missing from his in forma pauperis motions with his

Objection and asserts that prison officials have prevented him from providing some of the

missing information and meeting all in forma pauperis requirements, the fact remains that
he still has not cured all of the deficiencies in his in forma pauperis motions—including,

importantly, at least one which should not require the involvement of prison officials. See

Order of Sept. 16, 2019, at 1, Doc. No. 7 (indicating that Plaintiff’s “Application was

missing [among other requirements] his original signature”). In this case, the record

supports that Plaintiff has not attempted to cure at least those deficiencies within his control

and that he has been given ample opportunity to do so; the Court therefore finds dismissal

without prejudice to be appropriate. See Cosby v. Meadors, 351 F.3d 1324, 1331-32 (10th

Cir. 2003).

       Subsequent to Judge Purcell issuing his R. & R., Plaintiff filed what the Court

construes to be an Amended Complaint [Doc. No. 16]. Plaintiff’s new pleading does not

change the appropriateness of the disposition for this case recommended by Judge Purcell

in the R. & R. because Plaintiff still has failed to either pay the required filing or provide a

complete in forma pauperis request to the Court.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No.

11] is ADOPTED by the Court, and Plaintiff’s Objection thereto [Doc. No. 13] is

OVERRULED.

       IT IS FURTHER ORDERED that Defendant’s § 1983 claims (both as stated in his

Complaint [Doc. No. 1] and in his Amended Complaint [Doc. No. 16]) are DISMISSED

WITHOUT PREJUDICE.              A separate judgment will be entered contemporaneous

herewith.




                                               2
IT IS SO ORDERED this 2nd day of December, 2019.




                                 3
